           Case 2:20-cv-04003-JD Document 7 Filed 10/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LINCOLN SQUARE 1766 ASSOCIATES,                             CIVIL ACTION
 LLC,
               Plaintiff,

                 v.
                                                             NO. 20-4003
 GREAT AMERICAN INSURANCE
 COMPANY,
              Defendant.

                                           ORDER

       AND NOW, this 23rd day of October, 2020, upon consideration of Defendant’s Rule

12(b)(1) Motion to Dismiss or, in the Alternative, Stay (Document No. 3, filed Aug. 20, 2020)

and Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion to Dismiss, or in the

Alternative, Stay Pursuant to Fed. R. Civ. P. 12(b)(1) (Document No. 5, filed Sept. 3, 2020), for

the reasons stated in the Memorandum dated October 22, 2020, IT IS ORDERED that

defendant’s Motion to Dismiss is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled

in due course.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
